AP-77,047
                                                                COURT OF CRIMINAL APPEALS
                                                                                 AUSTIN, TEXAS
      May 15, 2015                                              Transmitted 5/14/2015 7:41:14 PM
                                                                  Accepted 5/15/2015 7:52:05 AM
                                                                                  ABEL ACOSTA
                               NO. AP-77,047                                              CLERK

KENNETH THOMAS                        ()        IN THE COURT OF
                                      ()
VS.                                   ()        CRIMINAL APPEALS
                                      ()
THE STATE OF TEXAS                    ()        OF TEXAS

            MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES Appellant in the above-styled and numbered cause, and,

pursuant to Rule 38.6 and Rule 10.5(b) Texas Rules of Appellate Procedure,

submits this Motion requesting that the Appellant be granted additional time

in which to file the brief in the above-styled and numbered cause, and in

support of same would show the Court the following:

                                      I.

(a)   Trial Court Designation:        194TH Judicial District Court
      Cause Number:                   F86-85539-M
(b)   Offense:                        Capital Murder
      Punishment:                     Death
©     Date of extension sought for    June 19th, 2015
      brief:
(f)   Number of prior extensions:    2
(g)   Facts relied upon to support extension:

      Appellant’s counsel requests the additional time to complete this death

penalty appellate brief. The brief is currently 85% completed. The testimony

has been summarized for the initial draft of the brief. There is still required

legal research needed to determine the issues that are viable for
presentation. In particular this case presents unusual issues concerning a jury

trial on competency that was conducted during the retrial of the punishment

issues involved in this case and the case of Hall v. Florida was handed down

by the Supreme Court of the United States concerning intellectual disability

as applied in death penalty cases. This Supreme Court case affected the

individual voir dire procedure and charge to the jury as a special issue of

intellectual disability that was submitted to the jury.

      Appellant’s counsel is doing extensive research to present these issues

concerning intellectual disability with the most up to date legal discussion

possible in the brief for Appellant. Counsel has sought out additional legal

research help on the intellectual disability issue and is expecting to receive

that research in two weeks.

      Since the last request for extension, new writ counsel, Appellant

counsel and State’s counsel have found and by trial court order unsealed 3

volumes of Reporter’s Record and have found an unnamed sealed motion

that was denied by the trial court after verdict. Appellate counsel, writ and

State’s counsel have agreed to unseal and review these items to see if these

are relevant to direct appeal or post conviction writ. This appeal contains an

unusually high number of voir dire and Batson issues. Additionally the
competency jury trial has added to the issues and research needed to

complete Appellant’s brief.

      Appellant’s counsel requests additional time to complete research of

possible points of error and final draft of brief to be submitted on behalf of

Appellant. Counsel has spoken to the State’s assistant district attorney, Ms.

Christine Womble on May 14, 2015 and she has no objection to this limited

extension of time to file Appellant’s brief. Counsel believes a final draft of

Appellant’s brief will be filed within the time requested herein.

                                       II.

      The Appellant has been diligent in pursuing this appeal and is not

seeking this extension for purposes of delay.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Motion be granted.

                                       Respectfully submitted,

                                         /s/ John Tatum
                                       John Tatum
                                       990 S. Sherman Street
                                       Richardson, Texas 70581
                                       (972) 705-9200
                                       Fax #: (972) 690-9901
                                       State Bar No. 19672500
                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of this Motion has been delivered to Susan

Hawk, Dallas County District Attorney, or to her Assistant District Attorney in

the Appellate Section assigned to this case, at 133 North Riverfront, 11th

floor, Frank Crowley Criminal Courts Building, Dallas, Texas 75207, on this

the 13th day of April 13, 2015.

                                           /s/ John Tatum
                                      John Tatum
                      CERTIFICATE OF COMPLIANCE

      I certify that this submitted e-mail attachment to file Motion for Extension
of Time to File Brief complies with the following requirements of the Court:

      1. The petition is submitted by e-mail attachment;

      2. The e-mail attachment is labeled with the following information:
      A. Case Name: Kenneth Thomas
      B. The Appellate Case Number: 77,047
      C. The Type of Document: Motion to Extend Time
      D. Party for whom the document is being submitted: Appellant
      E. The Word Processing Software and Version Used to Prepare the
      Motion :
      Word Perfect X7

      3. Copies have been sent to all parties associated with this case.

         /s/ John Tatum                                      5/14/15
      (Signature of filing party and date)
      John Tatum
      (Printed name)
      John Tatum, Attorney at Law
      Emailed Copy of Motion